Citation Nr: 0214601	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  97-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for renal and ureteral 
calculi, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for renal and ureteral calculi.  In February 1999, the 
veteran testified before a member of the Board.  In April 
1999, the Board remanded this case for additional 
development.  In October 2001, the RO increased the rating 
for service-connected renal and ureteral calculi from 20 to 
30 percent.  The RO notified the veteran of this action by a 
letter in November 2001.  

In February 2002, the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional evidentiary development was completed, 
the Board provided notice of the development to the veteran 
as required by Rule of Practice 903 in a letter dated in 
August 2002.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  The veteran's service-connected disability is manifested 
by recurring renal stones, albuminuria, and accompanied by 
red blood cells in the urine; however, neither constant 
albuminuria, edema, hypertension (diastolic pressure 
predominantly 120 or more) nor definite decrease in kidney 
function is demonstrated.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected renal 
and ureteral calculi so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

An increased rating for renal and ureteral calculi is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.20, 4.27, 4.7, 4.115a, 4.115b 
(Diagnostic Codes 7508, 7509) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  In addition, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the function affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001). 

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a (2001).

The veteran's service-connected renal and ureteral calculi 
have been rated as 30 percent disabling under 38 C.F.R. 
§ 4.115b (Diagnostic Code 7508), which rates impairment 
resulting from nephrolithiasis.  Nephrolithiasis, which is a 
condition marked by the presence of renal calculi or stones, 
is rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following:  (1) diet 
therapy, (2) drug therapy, (3) invasive or noninvasive 
procedures more than two times a year.  In such cases, a 30 
percent rating will be assigned.  38 C.F.R. § 4.115b 
(Diagnostic Code 7508) (2001).

Diagnostic Code 7509 provides that hydronephrosis manifested 
by frequent attacks of colic with infection (pyonephrosis, 
and impaired kidney function warrants a 30 percent rating.  
38 C.F.R. § 4.115b (Diagnostic Code 7509) (2001).  Severe 
hydronephrosis is to be rated as renal dysfunction.  Id.

The Board notes that the maximum schedular award is 30 
percent under Diagnostic Code 7508 or 7509.  Hence, no 
greater benefit can flow to the veteran under either Code.  

Given the 30 percent disability rating currently assigned for 
the veteran's service-connected renal and ureteral calculi, 
the veteran will only be entitled to an increased rating of 
60 percent if he has renal dysfunction manifested by constant 
albuminuria with some edema; or definite decrease in kidney 
function; or, hypertension with diastolic pressure 
predominantly 120 or more.  38 C.F.R. § 4.115a (2001).  An 80 
percent rating is warranted if there is persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Id.  A 100 percent rating is 
warranted if there is the need for regular dialysis; or 
preclusion of more than sedentary activity from one of the 
following:  persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  Id.  

Despite the veteran's contentions to the contrary (including 
those addressed in his written statements and Board 
testimony), a review of the record indicates that an 
increased rating is not warranted for his service-connected 
renal and ureteral calculi.  

In the veteran's case, VA outpatient treatment reports from 
the Salisbury VA medical center (VAMC), dated from August 
1996 to June 2001, show that, in August 1996, the veteran 
complained of having a stone and pain in the low abdomen.  A 
blood pressure reading of 174/78 was noted.  A computerized 
tomography (CT) scan revealed a right renal stone.  The 
diagnostic impressions included right renal stone.  A 
July 1997 VA discharge summary indicates that the veteran was 
admitted for pain over the right flank area.  He had renal 
colic.  A blood pressure reading of 154/76 was noted.  
Laboratory findings revealed BUN of 14.  The diagnoses 
included right nephrolithiasis with renal colic on admission.  
In January 1998, the veteran was seen with right flank pain.  
The diagnostic impression was renal stones, right side.  He 
was seen three days later and urinalysis revealed BUN of 10.  
He was advised to return in a week if there was no 
improvement.  In October 1998, the diagnostic impression was 
renal calculi, right side.  In February 1999, he was positive 
for dysemia/hematuria.  The impression was to rule out renal 
stone and urinary tract infection.

When the veteran testified at his February 1999 hearing, he 
reported that, about a week earlier, while he was on 
vacation, an emergency room doctor at a Tampa VA facility 
informed him that he had problems with increased uric acid 
due to kidney dysfunction.  VA outpatient treatment reports 
from the Tampa VAMC, dated in January 1999, show treatment 
for gouty arthritis.  

When examined by VA in June 2000, the examiner noted that the 
veteran had not been on a diet or drug therapy, and was being 
treated for gout.  The veteran had had both open surgery and 
cystoscopic removal of stones but did not require catheter 
examination.  There was no clinical evidence of renal 
dysfunction.  X-ray of the abdomen revealed small radiopaque 
calcific densities of the upper bilateral quadrants which 
were thought to represent small renal calculi.  The diagnosis 
was recurring (every six months or so) renal stones with 
intermittent hematuria when passed with pain.  The examiner 
opined that, according to the veteran, the veteran was 
rendered an invalid from anywhere from one to weeks when he 
had an episode.

The veteran's Social Security Administration (SSA) records 
were associated with the claims file in May 2002.  An October 
1998 private physician determined that the veteran 
nephrolithiasis was not severe.  The physician noted that 
nephrolithiasis was without evidence of obstructive uropathy 
on CT scan of the kidney with contrast.  Normal renal 
function was noted.  The November 1998 SSA decision reflects 
that the veteran was found disabled since July 1997 primarily 
of diabetes mellitus and secondarily of a back disability.  
These records also show that the veteran's impairments which 
were considered severe were insulin dependent diabetes 
mellitus, lower back syndrome with radiculopathy extending to 
both legs, gout, and the residual effects of prostate cancer 
surgery.

When examined by VA in July 2002, the examiner referred to 
the veteran's 2000 examination findings reflecting BUN of 15, 
uric acid of 10, and red blood cells in the urine.  The 
examiner noted recent laboratory findings in June 2002 
reflected uric acid of 10.1, positive red blood cells in the 
urine, albumin in the urine, BUN of 13, and creatine of 1.5.  
The veteran had passed two kidney stones since 2000, and 
continued to have intermittent but fairly constant hematuria.  
He now had albuminuria.  He had had elevated blood pressure 
since the mid-1990s in the range of 160/90.  Examination 
revealed that the veteran had a healed right flank scar.  A 
blood pressure reading of 150/80 was noted.  The diagnosis 
included nephrolithiasis with recurrent residual albuminuria 
and hematuria, and borderline renal function.  The examiner 
opined that the veteran had significant recurrent 
nephrolithiasis.

Based on the June 2000 VA examination findings showing that 
the veteran experienced recurring renal stones and had 
intermittent hematuria as well as x-ray evidence of renal 
calculi existing in the upper bilateral quadrants, the RO 
assigned a 30 percent rating.  As noted above, to warrant a 
60 percent rating, the evidence would have to show that the 
veteran has constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension with diastolic 
pressure predominantly 120 or more.  38 C.F.R. § 4.115a.  
Based on a review of the evidence including the most recent 
July 2002 VA examination findings, the veteran is not shown 
to have these symptoms to such a degree as to warrant a 60 
percent rating.  The veteran does not have constant 
albuminuria, edema, a definite decrease in his kidney 
function, or elevated diastolic pressure to such a degree as 
to warrant a 60 percent rating.  Absent such objective 
findings of kidney dysfunction, no basis exists for the 
assignment of the next higher rating of 60 percent for 
service-connected renal and ureteral calculi. 

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his Board hearing.  While a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an increased rating.  The Board concludes 
that, for the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Extraschedular Consideration

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for service-connected renal 
and ureteral calculi on account of considerations outside the 
schedular rating criteria.  The Board, however, finds that 
the evidence does not tend to show that the service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
service-connected renal and ureteral calculi problems are so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under § 3.321(b).  As noted 
above, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.  It is not shown by the evidence that 
the appellant has required frequent hospitalization for his 
service-connected renal and ureteral calculi disability, or 
that there has been any significant or regular outpatient 
treatment for this disability.  In view of these findings and 
in the absence of evidence of extraordinary symptoms, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's service-
connected renal and ureteral calculi.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In this 
case, the RO contacted the veteran in April 1999 and asked 
him to provide evidence of any treatment for service-
connected renal or ureteral calculi, or residuals thereof.  
The RO also informed the veteran that the evidence should be 
submitted within 60 days or the veteran's appeal would be 
returned to the Board for a decision based on the evidence of 
record.  In a letter dated in June 2000, the RO notified the 
veteran of what action the RO had taken with respect to 
obtaining evidence in his claim including having requested 
the veteran's records from the Salisbury VAMC.  In June 2002, 
the Board contacted the veteran and informed him that it was 
requesting the veteran's SSA records, scheduling him for a VA 
examination, and requesting medical records from the VAMC in 
Asheville, North Carolina.  The Board notes that these 
actions were accomplished.    

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of November 1996 and October 
2001; a statement of the case issued in February 1997; and a 
supplemental statement of the case issued in November 2001, 
which informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA treatment records.  Moreover, the veteran has 
been afforded VA examinations to evaluate the severity of his 
service-connected disability in June 2000 and July 2002.  He 
also provided testimony before a member of the Board in 
February 1999.  Additionally, pursuant to the Board's 
development in February 2002, the veteran's SSA records were 
associated with the claims file.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  



ORDER

An increased rating for renal and ureteral calculi is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

